          Case 1:19-cv-10431-NRB Document 32 Filed 09/14/20 Page 1 of 2


                                                                      King & Spalding LLP
                                                                      1185 Avenue of the Americas
                                                                      New York, NY 10036-4003
                                                                      Tel: +1 212 556 2100
                                                                      Fax: +1 212 556 2222
                                                                      www.kslaw.com

                                                                      Israel Dahan
                                                                      Partner
                                                                      Direct Dial: +1 212 556 2114
                                                                      Direct Fax: +1 212 556 2222
                                                                      idahan@kslaw.com


September 14, 2020
Via ECF

The Honorable Naomi Reice Buchwald
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

      Re:   Major Energy Electric Services, LLC, et al. v. Saul Horowitz et al., Civ. No. 19-
cv-10431 (NRB)

Dear Judge Buchwald:

        We are counsel to Defendants in the above-referenced matter and write jointly with the
Plaintiffs pursuant to Local Rule 5.2(b) and 7.1(d) in response to the Court’s letter order dated
September 11, 2020 [ECF No. 31]. The parties understand and respect the Court’s position on
their previous joint request for a complete stay of all deadlines. However, because Defendants had
opened a settlement dialogue with Plaintiffs and therefore both sides were attempting to preserve
resources, they have not yet held a Rule 26(f) conference, exchanged initial disclosures, or
otherwise agreed to a discovery plan. Thus, the parties write to respectfully request that the initial
case conference scheduled for September 29, 2020 at 12:30 p.m. [ECF No. 29] be moved to a date
approximately three to four weeks thereafter, in order to give the parties time to comply with their
Rule 26(f) obligations, exchange initial disclosures and provide the Court with a proposed joint
discovery plan in advance of an initial case conference. The requested extension also accounts for
the upcoming Jewish holidays, which are observed by counsel in this matter. The parties have not
previously sought an extension of the initial conference date.

       Thank you for your consideration.
        Case 1:19-cv-10431-NRB Document 32 Filed 09/14/20 Page 2 of 2

The Honorable Naomi Reice Buchwald
Page 2
September 14, 2020


                                              Respectfully submitted,



 KING & SPALDING LLP                    MORGAN, LEWIS & BOCKIUS LLP


 /s/ Israel Dahan                       /s/ Troy S. Brown
 Israel Dahan                           Troy S. Brown
 Counsel for Defendants                 Counsel for Plaintiffs



cc:   All Counsel of Record (via ECF)
